Exhibit 10.1

REAL ESTATE PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS

HESPERIA – MAIN STREET, LLC,

a California limited liability company,

as “Seller”

and

TNP ACQUISITIONS, LLC,

a Delaware limited liability company,

as “Buyer”



--------------------------------------------------------------------------------

REAL ESTATE PURCHASE AGREEMENT

and ESCROW INSTRUCTIONS

THIS REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of this 29th day of April, 2011 (the “Effective Date”), by
and between HESPERIA – MAIN STREET, LLC, a California limited liability company
(“Seller”); TNP ACQUISITIONS, LLC, a Delaware limited liability company
(“Buyer”); and Lawyers Title Company (“Escrow Agent”).

RECITALS

WHEREAS, Seller owns real property and improvements commonly known as the “Topaz
Marketplace,” located at 14101, 14135, and 14177 Main Street, Hesperia,
California 92345, and improved with an approximate 53,259 square foot retail
shopping complex, altogether as more particularly described on Exhibit “A” (the
“Property”); and

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property on the terms and conditions contained in this Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE 1

SALE OF PROPERTY

1.1 Property To Be Sold. Subject to the terms and provisions hereof, Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon the
terms and conditions of this Agreement:

1.1.1 All of the land described and/or shown on Exhibit “A” attached hereto,
together with all privileges, rights, easements and appurtenances belonging to
such land, including without limitation, all right, title and interest (if any)
of Seller in and to any streets, alleys, passages, and other rights-of-way or
appurtenances included in, adjacent to or used in connection with such land and
all right, title and interest (if any) of Seller in all mineral and development
rights appurtenant to such land (collectively, the “Land”);

1.1.2 All buildings, structures and other improvements and all of Seller’s
right, title and interest, if any, in all fixtures, systems and facilities
located on the Land (the “Improvements”);

1.1.3 All of Seller’s rights in the leases of the Land and Improvements listed
on Exhibit “B” hereto (collectively, as same may be amended, the “Leases,” and
each a “Lease,” and each tenant under a Lease, a “Tenant”), and including
Seller’s rights to any Tenant deposit held by Seller (collectively, the “Tenant
Deposits”) pursuant to the Leases; and

 

1



--------------------------------------------------------------------------------

1.1.4 All of Seller’s right, title and interest, if any, in all intangible
assets of any nature relating to the Land or the Improvements, including,
without limitation, all of Seller’s right, title, and interest in all
(i) warranties and guaranties relating to the Improvements in the possession or
control of Seller, (ii) all use, occupancy, building and operating licenses,
permits, approvals, and development rights and (iii) all plans and
specifications related to the Land and Improvements, in each case to the extent
that Seller may legally transfer the same (the “Intangible Property”).

1.1.5 The Land and Improvements are hereinafter sometimes referred to
collectively as the “Real Property,” and the Real Property, Leases, Tenant
Deposits and Intangible Property are hereinafter sometimes referred to
collectively as the “Property.”

1.2 Purchase and Sale. Buyer agrees to purchase from Seller, and Seller agrees
to sell to Buyer, all of Seller’s right, title and interest in and to the
Property, on the terms and conditions set forth in this Agreement.

1.3 Purchase Price. The purchase price for the Property (the “Purchase Price”)
shall be Thirteen Million Five Hundred Thousand Dollars ($13,500,000.00). The
Purchase Price shall be paid to Seller by Buyer on the Closing Date (as defined
in Section 1.5.1 below), plus or minus all adjustments or credits as set forth
herein, by wire transfer of immediately available federal funds.

1.4 Deposit And Escrow.

1.4.1 Within one (1) Business Day after the Effective Date, Buyer shall deliver
to Escrow Agent at the following address: 2398 East Camelback Road, Suite 650,
Phoenix, AZ 85016, Attention: Ms. Irma Hickman, a good faith deposit in the
amount of One Hundred Twenty-Five Thousand Dollars ($125,000.00) (said amount,
inclusive of interest earned thereon, is referred to herein as the “Deposit”).
The Deposit shall be held in an insured, interest-bearing account with interest
accruing for the benefit of Buyer. Buyer’s Federal Tax Identification Number may
be listed after its signature. The Escrow Agent shall not be responsible for any
loss, diminution in value or failure to achieve a greater profit as a result of
such investments. Escrow Agent assumes no responsibility for, nor shall said
Escrow Agent be held liable for, any loss occurring which arises from
(i) failure of the depository institution, (ii) the fact that some banking
instruments, including without limitation repurchase agreements and letters of
credit are not covered by the Federal Deposit Insurance Corporation, or
(iii) the fact that the amount of the Deposit may cause the aggregate amount of
any depositor’s accounts to exceed $250,000 and that such excess amount is not
insured by the Federal Deposit Insurance Corporation. The Escrow Agent is not a
trustee for any party for any purpose, and is merely acting as a depository and
in a ministerial capacity hereunder with the limited duties herein prescribed.
The Escrow Agent may conclusively rely upon and act in accordance with any
certificate, instructions, notice, letter, e-mail, facsimile, other written
instrument believed to be genuine and to have been signed or communicated by the
proper party or parties. The Seller and Buyer shall indemnify, save, defend,
keep and hold harmless the Escrow Agent from any and all loss, damage, cost,
charge, liability, cost of litigation, or other expense, including without
limitation attorney’s fees and court costs, arising out of its obligations and
duties, including but not limited to (i) disputes arising or concerning amounts
of money to be paid, (ii) funds available for such payments, (iii)

 

2



--------------------------------------------------------------------------------

persons to whom payments should be made or (iv) any delay in the electronic wire
transfer of funds, as Escrow Agent, unless Escrow Agent’s actions constitute
gross negligence or willful misconduct.

1.4.2 The Deposit shall be applied to the Purchase Price if the Closing (as
defined in Section 1.5.1 below) occurs. After the expiration of the Due
Diligence Period, the Deposit shall be nonrefundable to Buyer unless a Closing
fails to occur due to Seller’s breach or default under this Agreement, a failure
of a representation or warranty by Seller to be true and correct in all material
respects as of the Closing or due to the failure of a condition precedent set
forth in Section 5.4, or as otherwise provided for in this Agreement, and shall
constitute liquidated damages to Seller if escrow fails to close as a result of
Buyer’s default as provided in Section 6.1 below. In the event Buyer shall elect
to terminate this Agreement during the Due Diligence Period, the Deposit shall
be returned to Buyer as provided in Section 3.6 below.

1.5 Closing Date.

1.5.1 The closing (“Closing”) shall take place through an escrow opened with
Escrow Agent on the day which is Thirty (30) days after the expiration of the
Due Diligence Period (the “Closing Date”).

ARTICLE 2

TITLE AND SURVEY

2.1 Title and Survey. No later than three (3) Business Days after the Effective
Date, Buyer shall, at Buyer’s cost and expense, obtain a preliminary title
report or commitment (the “Preliminary Report”) from Lawyers Title Company (the
“Title Company”), together with legible copies of all recorded encumbrances and
exceptions to title; Seller shall provide to Buyer a copy of any existing survey
or plat of the Property that is in the Seller’s possession or control. Buyer
shall, at its option and at its expense, (i) conduct UCC searches covering
Seller and the Property (the “UCC Searches”) and (ii) order an “as built” survey
of the Real Property by a licensed surveyor or registered professional engineer
(the “Survey”).

2.2 Review of the Preliminary Report, Survey and UCC Searches; Objection;
Approval or Termination. On or before the last day of the Due Diligence Period,
with respect to the Preliminary Report or Survey or UCC Searches or within three
(3) Business Days after delivery of any supplement to the Preliminary Title
Report (“Supplemental Report”), Buyer shall deliver to Seller a notice (the
“Title Objection Notice”) setting forth (i) any matters shown on the Preliminary
Report, Supplemental Report, Survey or UCC Searches to which Buyer objects and
requires be eliminated, (ii) any modifications, supplements or other
modifications of any the legal description, description of exceptions or other
matters set forth in the Preliminary Report, Supplemental Report or Survey, and
(iii) any endorsements or other affirmative title insurance coverage required to
be included in the Title Policy (the “Required Title Condition”). Buyer may make
its determination of the Required Title Condition in its sole discretion.
Buyer’s failure to give the Title Objection Notice shall be deemed to constitute
Buyer’s approval of all matters disclosed in the Preliminary Report,
Supplemental Report, Survey and UCC Searches. If Buyer delivers the Title
Objection Notice, Seller shall have five (5) Business Days from the receipt of
Buyer’s notice to provide Buyer with written notice of Seller’s election to
remove or

 

3



--------------------------------------------------------------------------------

otherwise cure to Buyer’s satisfaction any objections prior to or at the Closing
(“Seller Response Notice”); provided however, Seller shall be obligated to
eliminate monetary liens, and any exceptions created or consented to by Seller
after the Effective Date, unless approved in writing by Buyer, which Seller
shall cause to be released at Closing. If Seller delivers or is deemed to have
delivered notice of election not to cure a disapproved item, then Buyer may
either (i) elect to terminate this Agreement, or (ii) waive in writing its prior
disapproval of such item and accept title subject to such previously disapproved
item by delivering notice of Buyer’s election to Seller within five (5) Business
Days after the deadline for Seller to have sent its Seller Response Notice. If
Seller fails to timely deliver the Seller Response Notice within such five
(5) Business Day period, then Seller shall be deemed to have elected not to cure
the disapproved matters set forth in Buyer’s Title Objection Notice. If Buyer
fails to deliver its notice of election to terminate this Agreement or waive its
prior disapproval as provide in clauses (i) and (ii) above within such five
(5) Business Day period, Buyer shall be deemed to have waived its disapproval.
If this Agreement is terminated pursuant to this Section 2.2, the provisions of
Section 3.6 shall apply.

2.3 Required Title Condition. Title to the Property shall be conveyed to Buyer
subject only to the following matters: (a) current, non-delinquent real estate
taxes and assessments, (B) the matters set forth in the Preliminary Report and
any Supplemental Report and permitted as part of the Required Title Condition,
(c) the Lease and (d) any other matters approved in writing by Buyer or deemed
approved by Buyer under the provisions of Section 2.2 above.

ARTICLE 3

INSPECTION AND DUE DILIGENCE PERIOD

3.1 Access. From and after the Effective Date through the Closing, Buyer,
personally or through its authorized agent or representatives (including without
limitation any prospective lender to Buyer, or such prospective lender’s agents
or representatives), shall be entitled, upon no less than two (2) Business Days
advance written notice to Seller, to enter upon the Property during normal
business hours and shall have the right to make such non-invasive
investigations, including appraisals, , engineering studies, soil tests,
environmental studies and underwriting analyses, as Buyer deems necessary or
advisable. Buyer shall have the right to conduct a Phase I environmental site
assessment and, with Seller’s prior written consent (to be given or withheld in
Seller’s sole and absolute discretion) a Phase II environmental site assessment
(including soils borings, soil sampling and, if relevant, ground water testing,
and invasive sampling of building materials with respect to the Property).
Buyer’s activities at the Property shall be conducted in such a manner so as not
to unreasonably interfere with the occupancy of Tenants or their employees,
licensees or invitees. Buyer shall have the right to conduct Tenant interviews
with Seller’s prior consent, not to be unreasonably withheld, but with Buyer to
be accompanied by a Seller representative if required by Seller. Notwithstanding
anything to the contrary contained in this Agreement, Seller shall provide, at
Seller’s sole expense, a natural hazard zone disclosure prepared by a provider
reasonably acceptable to Buyer. Buyer shall promptly pay when due any third
party costs associated with the foregoing. Buyer further agrees to keep the
Property free from all mechanics lien claims associated with the foregoing.
Buyer shall, at Buyer’s sole cost, repair any damage to the Property resulting
from the inspections, and, to the extent Buyer or Buyer’s contractors alter,
modify, disturb or change the condition of the Property as part of the

 

4



--------------------------------------------------------------------------------

inspections or otherwise, Buyer shall, at Buyer’s sole cost, restore the
Property to the condition in which the same were found before such alteration,
modification, disturbance or change. Buyer hereby agrees to indemnify and hold
Seller (and Seller’s agents, advisors, partners, members, managers, owners,
officers and directors, as the case may be) harmless from any physical damages
arising out of all inspections and investigations by Buyer or its agents or
independent contractors. Notwithstanding any other provision in this Agreement
to the contrary, this indemnification shall survive the termination of or
Closing under this Agreement.

Prior to entry upon the Real Property and before conducting any activity on the
Real Property, Buyer or Buyer’s contractor shall provide Seller with an
insurance certificate evidencing that Buyer and/or Buyer’s contractor is
maintaining the following insurance:

A. Commercial general liability insurance including, but not limited to,
coverage for products/completed operations, premises/operations, contractual and
personal/advertising injury liabilities with combined single limits of not less
than $2,000,000.00 per occurrence for bodily injury and property damage,
containing an endorsement insuring against damage to the Property and to or from
underground utilities, naming Seller as a named insured.

B. Any contractor hired to perform environmental tests to the Property shall
maintain errors and omissions or professional liability insurance covering
injury or damage arising out of the rendering or failing to render professional
services with limits of at least $2,000,000.00 per claim.

All insurance maintained under this Section 3.1 shall be procured from insurance
companies reasonably satisfactory to Seller and rated “A-VII” or better by the
current edition of Bests Insurance Reports published by the A.M. Best Company.

3.2 Due Diligence Period. Buyer shall, subject to the limitations and conditions
set forth in Section 3.1 above, have until Twenty-One (21) calendar days
following the Effective Date (the “Due Diligence Period”) to physically inspect
the Property, review the economic data, underwrite the Tenants and review the
Leases, conduct appraisals, perform examinations of the physical condition of
the Improvements, examine the Property for the presence of Hazardous Materials
(as defined below), and to otherwise conduct such due diligence review of the
Property and all of the items to be furnished by Seller to Buyer pursuant to
Section 3.3 below, and all records and other materials related thereto as Buyer
deems appropriate. Unless Buyer terminates or is deemed to have terminated this
Agreement on or prior to the expiration of the Due Diligence Period, as provided
in Section 3.5, below, then Buyer shall, within One (1) Business Day following
the end of the Due Diligence period, deliver to Escrow Agent an additional
deposit of One Hundred Twenty-Five Thousand Dollars ($125,000) (the “Additional
Deposit”) with Escrow Agent, and in such event, the Additional Deposit shall be
deemed a part of the Deposit for all purposes of this Agreement.

3.3 Items to be Provided by Seller. Prior to the Effective Date, Seller shall
have delivered to Buyer accurate and complete copies of all of the information
set forth on Exhibit “C” attached hereto and incorporated herein (“Property
Information”). In addition to the foregoing deliveries, Seller shall make
available to Buyer, at Seller’s address set forth in Section

 

5



--------------------------------------------------------------------------------

9.7 below, for inspection and copying the originals of any of the Property
Information and any and all other documents, instruments, studies, reports,
maps, files, correspondence (including without limitation, Tenant correspondence
files), reports and other materials related to the Property and not included in
the Property Information.

3.4 Property Contracts. Buyer shall not be required to assume any service or
other contracts of Seller at Closing, and any and all Property contracts of
Seller (if any) shall, unless otherwise requested by Buyer, be terminated by
Seller, at Seller’s expense, as of the Closing Date.

3.5 Buyer’s Possible Early Termination. Buyer shall have the right to approve or
disapprove, in Buyer’s sole and absolute discretion, the Property, the Property
Information, the Preliminary Report, any Supplemental Report, the Survey, the
UCC Searches or any other matter whatsoever regarding the Property. On or before
the last day of the Due Diligence Period, Buyer shall provide written notice
(“Approval Notice”) to Seller and Escrow Agent that Buyer has approved the
Property. Buyer’s failure to provide an Approval Notice upon the expiration of
the Due Diligence Period shall be deemed disapproval of the Property. At any
time prior to the expiration of the Due Diligence Period, Buyer may provide
written notice to Seller and Escrow Agent disapproving the Property
(“Disapproval Notice”). Upon the giving of a Disapproval Notice or the deemed
disapproval of the Property, this Agreement shall automatically terminate and
the provisions of Section 3.6 shall apply.

3.6 Consequences of Buyer’s Early Termination. Upon the giving of a Disapproval
Notice or upon deemed disapproval pursuant to Section 3.5, this Agreement shall
immediately terminate, and the parties shall be released from all further
obligations under this Agreement (except with respect to any provisions that by
their terms survive a termination of this Agreement); provided, however, that if
Seller is in default hereunder at the time of such termination, Section 6.2
shall additionally apply. Escrow Agent shall pay the entire Deposit to Buyer not
later than one (1) Business Day following receipt of Buyer’s Disapproval Notice
(as long as the then-current investment of the Deposit can be liquidated in one
(1) Business Day). No notice to Escrow Agent from Seller shall be required for
the release of the Deposit to Buyer by Escrow Agent under this Section, and the
Deposit shall be released and delivered to Buyer upon Escrow Agent’s receipt of
Buyer’s Disapproval Notice despite any objection or potential objection by
Seller.

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1 Seller’s Representations. Except as otherwise disclosed in writing to Buyer,
Seller warrants and represents to Buyer as follows:

4.1.1 Seller is a limited liability company, validly formed in the state of
California. Seller has full power and authority to enter into this Agreement, to
perform this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement and all documents
contemplated hereby by Seller have been duly and validly authorized by all
necessary action on the part of Seller and all required consents and approvals
have been duly obtained and will not result in a breach of any of the terms or

 

6



--------------------------------------------------------------------------------

provisions of, or constitute a default under any indenture, agreement or
instrument to which Seller is a party. This Agreement is a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.

4.1.2 Except for as set forth in the Leases, there are no outstanding rights of
first refusal, rights of reverter or options to purchase, or similar rights or
claims relating to the Property or any interest therein.

4.1.3 Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).

4.1.4 Neither Seller nor any of its constituent partners, members, shareholders
or other equity owners is, nor will they become, a person or entity with whom
United States persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including, without
limitation, the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.

4.1.5 No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder.

4.1.6 There are no actions, suits or proceedings pending, or, to Seller’s
Knowledge, threatened against (a) any portion of the Property, or (b) Seller,
which if determined adversely, would affect its ability to perform its
obligations hereunder.

4.1.7 Seller has not (a) made a general assignment for the benefit of creditors,
(b) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by Seller’s creditors, (c) suffered the appointment of a
receiver to take possession of all or substantially all of Seller’s assets,
(d) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (e) admitted in writing its inability to pay its debts
as they come due, or (f) made an offer of settlement, extension or composition
to its creditors generally.

4.1.8 There is no pending or, to Seller’s Knowledge, threatened or contemplated
condemnation proceeding relating to the Property, and Seller has received no
written notice from any governmental agency or official to the effect that any
such proceeding is contemplated.

4.1.9 Seller has delivered or made available to Buyer complete copies of the
Leases. Seller is “landlord” or “lessor” under and is entitled to assign to
Buyer, without Tenant’s consent, each Lease at Closing. To Seller’s Knowledge,
no Tenant is asserting, and, to Seller’s Knowledge, no Tenant has, any claim,
offset or defense in respect of its or Seller’s obligations under any Lease, nor
is Seller in default as to any of its obligations under any Lease.

 

7



--------------------------------------------------------------------------------

4.1.10 Seller has delivered or made available to Buyer true and complete copies
of all management and leasing contracts to which Seller is a party and affecting
the Property.

4.1.11 Except as disclosed in the Property Information, to Seller’s Knowledge,
there are no material defects in the structural elements of the improvements.

4.1.12 Seller has not received any written notice from, and to Seller’s
Knowledge there are no grounds for, any governmental agency requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any applicable federal, state, county or municipal
law, code, rule or regulation (including those respecting the Americans With
Disabilities Act), which has not been cured or waived.

4.1.13 Except as disclosed in the Property Information, to Seller’s Knowledge
there are no Hazardous Materials stored on, incorporated into, located on,
present in or used on the Property in violation of, and requiring remediation
under, any laws, ordinances, statutes, codes, rules or regulations. For purposes
of this Agreement, the term “Hazardous Materials” shall mean any substance which
is or contains: (i) any “hazardous substance” as now or hereafter defined in
Section 101(14) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined the Recourse Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any
substance regulated by the Toxic Substances Control Act (15 U.S.C. Section 2601
et. seq.); (iv) gasoline, diesel fuel or other petroleum hydrocarbons;
(v) asbestos and asbestos containing materials, in any form, whether friable or
non-friable; (vi) polychlorinated biphenyls; (vii) radon gas; and (viii) any
additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under any laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders and decrees now or hereafter
enacted, promulgated, or amended, of the United States, the state, the county,
the city or any other political subdivision in which the Property is located and
any other political subdivision, agency or instrumentality exercising
jurisdiction over the owner of the Property, the Property or the use of the
Property relating to pollution, the protection or regulation of human health,
natural resources or the environment, or the emission, discharge, release or
threatened release of pollutants, contaminants, chemicals or industrial, toxic
or hazardous substances or waste into the environment (including, without
limitation, ambient air, surface water, ground water or land or soil).

4.1.14 Seller has not received any written notice relating to the operation of
the Property from any agency, board, commission, bureau or other instrumentality
of any government, whether federal, state or local, informing Seller that Seller
is not in compliance in all material respects with all applicable statutes,
rules, regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements.

Seller will not take or cause to be taken any action or fail to perform any
obligation which would cause any of the representations or warranties contained
in this Agreement to be untrue as of the Close of Escrow. Seller shall
immediately notify Buyer, in writing, of any event or condition known to Seller
which occurs prior to the Close of Escrow hereunder, which causes a material

 

8



--------------------------------------------------------------------------------

adverse change in the facts relating to, or the truth of, any of the
representations or warranties. Seller shall promptly inform Buyer in writing if
there occurs any (i) material adverse change in the condition, financial or
otherwise, of the Property, or the operation thereof, at any time prior to the
Close of Escrow or (ii) if any information, document, agreement or other
material delivered to Buyer is amended, superseded, modified or supplemented in
any material respect.

If prior to Closing Seller notifies Buyer in writing of any event or condition
known to Seller which occurs prior to the Close of Escrow hereunder which causes
a material adverse change in the facts relating to, or the truth of, any of the
representations or warranties, or Seller informs Buyer in writing of any:
(i) material adverse change in the condition, financial or otherwise, of the
Property, or the operation thereof, at any time prior to the Close of Escrow, or
(ii) of any information, document, agreement or other material delivered to
Buyer has been amended, superseded, modified or supplemented in any material
respect, then Buyer may, at Buyer’s option and as Buyer’s sole remedy (Buyer
specifically waiving any right to bring any action against Seller for damages
arising therefrom), either: (x) terminate this Agreement by notice in writing to
Seller, in which event the Deposit shall be returned by Buyer and the parties
shall have no further obligations under this Agreement (except for Buyer’s
indemnity obligations that expressly survive any termination of this Agreement),
or (y) waive the same and proceed to a Closing without any abatement of the
Purchase Price.

As used herein, the term “Seller’s Knowledge” means the actual conscious
knowledge of Robert Herscu (who Seller represents is the person most
knowledgeable to make the foregoing representations on behalf of Seller) without
any duty of inquiry or investigation whatsoever.

4.2 Buyer’s Representations. Buyer makes the following representations and
warranties to Seller that, to the best of Buyer’s knowledge:

4.2.1 Buyer is a duly formed and validly existing limited liability company in
good standing under the laws of the State of Delaware.

4.2.2 Buyer has full right, power and authority and is duly authorized to enter
into this Agreement and to perform each of these covenants on it part to be
performed hereunder and to execute and deliver and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement and this Agreement constitutes the valid and legally binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.

4.2.3 The execution and delivery of this Agreement has been duly authorized by
all necessary action on the part of Buyer, and all required consents and
approvals have been duly obtained and will not result in a breach of any of the
terms or provisions of, or constitute a default under any indenture, agreement
or instrument to which Buyer is a party. This Agreement has been duly executed
and delivered by Buyer.

4.2.4 Neither Buyer nor any of its constituent partners, members, shareholders
or other equity owners is, nor will they become, a person or entity with whom
United States persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including,

 

9



--------------------------------------------------------------------------------

without limitation, the September 24, 2001, Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism), or other governmental action.

4.2.5 No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Buyer of this
Agreement or the performance of its obligations hereunder.

4.2.6 There are no actions, suits or proceedings pending, or, to Buyer’s
knowledge, threatened against Buyer, which if determined adversely, would affect
its ability to perform its obligations hereunder.

4.2.7 Buyer has not (a) made a general assignment for the benefit of creditors,
(b) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by Buyer’s creditors, (c) suffered the appointment of a
receiver to take possession of all or substantially all of Buyer’s assets,
(d) suffered the attachment or other judicial seizure of all, or substantially
all, of Buyer’s assets, (e) admitted in writing its inability to pay its debts
as they come due, or (f) made an offer of settlement, extension or composition
to its creditors generally.

4.3 Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing, but shall survive the Closing for a period of twelve
(12) months. If any of Seller’s representations or warranties is discovered to
be untrue in any material respect after Close of Escrow, and a claim is asserted
within the time period set forth in the immediately preceding sentence, then
Buyer shall have the right to pursue any and all remedies available against
Seller as a result of such material untruth.

4.4 Property Conveyed “As Is”.

EXCEPT AS MAY BE EXPRESSLY REPRESENTED HEREIN, IN THE EXHIBITS ATTACHED HERETO
AND IN THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER TO BUYER AT CLOSING,
BUYER AGREES THAT: (1) THE PROPERTY SHALL BE SOLD, AND BUYER SHALL ACCEPT
POSSESSION OF THE PROPERTY AT CLOSING ON AN “AS-IS-WHERE-IS” BASIS; (2) SELLER
HAS MADE NO REPRESENTATIONS OR WARRANTIES WHETHER EXPRESS OR IMPLIED REGARDING
THE PROPERTY, THE CONDITION, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PROPERTY OR ANY AMENITIES OR IMPROVEMENTS THEREON (INCLUDING WITHOUT
LIMITATION ANY WARRANTY RELATING TO THE VALUE, NATURE OR CONDITION OF THE
PROPERTY, OR THE SUBSURFACE OF THE PROPERTY, ITS SUITABILITY FOR BUYER’S
PURPOSES OR THE STATUS OF THE PROPERTY UNDER LOCALLY APPLICABLE LAW) EXCEPT
THOSE WHICH ARE SPECIFICALLY STATED IN THIS AGREEMENT. SELLER HEREBY DISCLAIMS
ANY AND ALL REPRESENTATIONS AND WARRANTIES, WRITTEN OR ORAL, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, WARRANTIES AS TO CONDITION, FITNESS, FITNESS FOR
A PARTICULAR PURPOSE, THE WATER, STRUCTURAL INTEGRITY, SOIL, GEOLOGY, THE INCOME
TO BE DERIVED

 

10



--------------------------------------------------------------------------------

FROM THE PROPERTY, THE FUTURE DEVELOPMENT OF THE REAL ESTATE, THE MANNER OR
QUALITY OF THE CONSTRUCTION OR MATERIALS (IF ANY) INCORPORATED INTO THE
PROPERTY, THE STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, GOVERNMENTAL
APPROVALS, MERCHANTABILITY, OR ENVIRONMENTAL STATUS, EXCEPT AS SPECIFICALLY
STATED IN THIS AGREEMENT.

4.5 Leasing & Other Activities Prior to Closing.

4.5.1 Leasing Activities. Seller shall not, from and after the expiration of the
Due Diligence Period, enter into any modification or amendment to the Leases, or
consent to any sublease under any Lease, in each case, without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole discretion;
provided, however, that notwithstanding the foregoing, should Seller be
contractually obligated, pursuant to the existing, express terms of a Lease
which has been delivered to Buyer as part of the Property Information, to take
any of the aforementioned actions (e.g., consent to a proposed sublease) under
the terms of any existing Lease, then Seller shall have the right to do so
without need for Buyer’s consent, but Seller shall provide Buyer with written
notice thereof.

4.5.2 Service Contracts. Seller shall not, from and after the expiration of the
Due Diligence Period, enter into any new service contracts for the Property or
modifications, renewals or terminations of any existing service contracts that
would materially affect the Property after Closing, without the written consent
of Buyer, which consent may be given or withheld in Buyer’s sole discretion.

4.5.3 Conducting Business. At all times prior to Closing, Seller shall continue
to (i) conduct business with respect to the Property in the same manner in which
said business has been heretofore conducted and (ii) insure the Property
substantially as it is currently insured in accordance with the requirements of
the Leases.

4.5.4 Encumbrances. At all times prior to Closing, Seller shall not sell,
mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose of all
or any part of the Property or any interest therein without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole discretion; and
Seller shall not consent to, approve or otherwise take any action with respect
to making any changes in the zoning or any other governmental rules or
regulations presently applicable to all or any part of the Property.

4.5.5 Cooperation with Buyer’s Lender. Seller agrees to cooperate with any of
Buyer’s prospective lenders, provide such lenders’ agents with access to the
Property (subject to Buyer’s obligations under Section 3.1 above), and comply
with such lenders’ reasonable requests for documentation or affidavits regarding
the operation, condition, and ownership of the Property, so long as such
cooperation is at no cost or expense to Seller.

4.5.6 Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Land and Improvements, it

 

11



--------------------------------------------------------------------------------

being understood and agreed that prior to Closing, Seller will have the right to
contest any of the same.

4.6 Indemnifications.

4.6.1 Seller’s Indemnity. Subject to the limitations set forth in this
Agreement, Seller agrees to indemnify, defend and hold Buyer and its officers,
directors, partners, members, agents, employees, affiliates, attorneys, heirs,
successors and assigns (collectively, “Buyer’s Indemnified Parties”) harmless
from and against any and all liabilities, liens, claims, damages, costs,
expenses, suits or judgments paid or incurred by any of Buyer’s Indemnified
Parties and all expenses related thereto, including, without limitation, court
costs and reasonable attorneys’ fees arising out of or in any way connected or
related to: (i) any breach or nonperformance by Seller of any provision or
covenant contained in this Agreement or in any certificate or other instrument
or document furnished (or to be furnished) by Seller with respect to the
transactions contemplated hereunder, (iii) any liability arising because of a
breach of any Lease by Seller or breach of any service contract by Seller which
occurred or arose or is alleged to have occurred or arisen prior to Closing and
which is not due to actions taken by Buyer or Buyer’s agents, or (iv) the breach
in any material respect of any representation or warranty of Seller contained in
this Agreement and first discovered by Buyer and asserted in writing by Buyer to
Seller during the twelve (12) month period that begins on the day following the
Closing. The indemnities set forth in this Section shall survive Closing without
limitation. Provided, however, that the indemnities set forth in this Section
shall not apply to the extent of any item that by this Agreement specifically
becomes the obligation of or is non-actionable by Buyer (e.g., per the terms of
the second-to-last paragraph of Section 4.1 above) after the Closing pursuant to
the terms and conditions of this Agreement.

4.6.2 Buyer’s Indemnity. Subject to the limitations set forth in this Agreement,
Buyer agrees to indemnify, defend and hold Seller and its officers, directors,
partners, members, agents, employees, affiliates, attorneys, heirs, successors
and assigns (collectively, “Seller’s Indemnified Parties”) harmless from and
against any and all liabilities, liens, claims, damages, costs, expenses, suits
or judgments paid or incurred by any of Seller’s Indemnified Parties and all
expenses related thereto, including, without limitation, court costs and
reasonable attorneys’ fees arising out of or in any way connected or related to:
(i) the ownership, maintenance, or operation of the Property and arising from
events or conditions that occur entirely after the Closing, (ii) any breach or
nonperformance by Buyer of any provision or covenant contained in this Agreement
or in any certificate or other instrument or document furnished (or to be
furnished) by Buyer with respect to the transactions contemplated hereunder,
(iii) any liability arising because of a breach of any Lease by Buyer or breach
of any service contract by Buyer which occurred or is alleged to have occurred
after Closing and which is not due to actions taken by Seller or Seller’s
agents, or (iv) the breach in any material respect of any representation,
warranty or covenant of Buyer contained in this Agreement and first discovered
by Seller and asserted in writing by Seller to Buyer during the twelve
(12) month period that begins on the day following the Closing. The indemnities
set forth in this Section shall survive Closing without limitation. Provided,
however, that the indemnities set forth in this Section shall not apply to the
extent of any item that specifically remains the obligation of or is
non-actionable by Seller after the Closing pursuant to the terms and conditions
of this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE 5

CLOSING

5.1 Escrow Agent. The Closing shall occur through the Escrow opened at the
Escrow Agent named in Section 1.4. Escrow Agent is designated, authorized and
instructed to act as Escrow Agent pursuant to the terms of this Agreement.

5.2 Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow instructions reasonably required by Escrow Agent to consummate
the transaction provided for herein (including Escrow Agent’s so-called “general
provisions”); provided, however, such additional escrow instructions shall not
modify the provisions of this Agreement, unless such instructions (i) clearly
identify the specific provisions being modified, (ii) state the modification in
full, and (ii) are signed by both parties. Within two (2) Business Days after
Effective Date, the parties shall open escrow by delivering three (3) executed
originals of this Agreement to Escrow Agent (“Opening of Escrow”). Upon receipt
of the Agreement, Escrow Agent shall acknowledge the Opening of Escrow as
described below and its agreement to act as the Escrow Agent hereunder by:
(a) executing the Consent of Escrow Agent attached hereto; (b) delivering a copy
of the executed Consent to Seller and Buyer and (c) delivering one (1) original
of the Agreement to Seller and one (1) original of the Agreement to Buyer at the
address of Buyer’s counsel specified in Section 9.7.

5.3 Closing. “Close of Escrow” or “Closing” means the date Escrow Agent records
the Deed in favor of Buyer. The Closing shall take place on the Closing Date set
forth in Section 1.5.1, provided all conditions to the Closing have been
satisfied or duly waived.

5.4 Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.4 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only, by written notice of such waiver from Buyer to
Seller.

5.4.1 Seller performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Seller prior to or
at the Closing.

5.4.2 On the Closing Date, all of the representations and warranties of Seller
set forth in Section 4 hereof shall be true, accurate and complete in all
material respects.

5.4.3 No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificates from Tenants comprising no less
than seventy-five percent (75%) of the rentable square footage of the
Improvements and including, in any event, tenant estoppels from Fresh & Easy
Neighborhood Market, DaVita Dialysis, and Wood Grill Buffet, in the form
prescribed by the particular Lease, and if no estoppel certificate form is
prescribed by the particular Lease then in a form attached hereto as Exhibit “D”
dated no earlier than thirty (30) days prior to Closing (the “Tenant
Estoppels”). Such estoppels shall be consistent with each corresponding Lease
and shall not reveal any default by Landlord, any right to offset rent by the

 

13



--------------------------------------------------------------------------------

Tenant, or any claim of the same. However, Seller shall not be deemed in default
under this Agreement in the event of Seller’s inability to timely provide all of
the required Tenant Estoppels hereunder, and Buyer’s sole remedy against Seller
in the event of Seller’s inability to provide the required Tenant Estoppels
shall be to terminate this Agreement and receive a refund of its Deposit.

5.4.4 Provided that Buyer advises Seller that Buyer will be obtaining a loan
from an institutional lender to finance the Purchase Price and provides its
lender’s form of Subordination, Non-Disturbance and Attornment Agreement (the
“SNDA”) to Seller no later than ten (10) Business Days following the Effective
Date, then no later than five (5) Business Days prior to the Closing Date Seller
shall have obtained SNDAs from Tenants comprising no less than seventy-five
percent (75%) of the rentable square footage of the Improvements and including,
in any event, from Fresh & Easy Neighborhood Market, DaVita Dialysis, Wood Grill
Buffet, in the form prescribed by the particular Lease, and if no form is
prescribed by the particular Lease then in a form provided by Buyer’s lender.
However, Seller shall not be deemed in default under this Agreement in the event
of Seller’s inability to timely provide all of the required SNDAs, and Buyer’s
sole remedy against Seller in the event of Seller’s inability to provide the
required SNDAs shall be to terminate this Agreement and receive a refund of its
Deposit.

5.4.5 The Leases will be free from any default on the part of Seller, as
landlord.

5.4.6 At Closing, and conditioned on Buyer timely providing to the Title Company
an ALTA survey satisfactory to the Title Company, the Title Company shall have
unconditionally and irrevocably committed to issue to Buyer an ALTA 2006
extended coverage Owner’s Policy of Title Insurance (“Title Policy”) insuring
Buyer’s fee simple title to the Property for the sum equal to the Purchase Price
conforming to the Required Title condition set forth in Section 2.3 above and
containing such endorsements as Buyer shall have reasonably required.

5.4.7 There shall have been no “Material Adverse Change” (as such term is
defined in Section 7.1 below) in the physical condition of the Property from the
end of the Due Diligence Period through the Closing Date.

5.4.8 At least five (5) business days prior to Closing Seller shall provide a
written waiver from any Tenant having a right of first refusal to purchase the
Property or its respective premises under its Lease of such first refusal right,
which waiver shall be reasonably satisfactory to Buyer. Notwithstanding the
foregoing, Seller covenants and agrees to use commercially reasonable efforts to
secure such waiver prior to the expiration of the Due Diligence Period. However,
Seller shall not be deemed in default under this Agreement in the event of
Seller’s inability to obtain such waiver, and Buyer’s sole remedy against Seller
in the event of Seller’s inability to obtain such waiver shall be to terminate
this Agreement and receive a refund of its Deposit.

5.5 Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions

 

14



--------------------------------------------------------------------------------

set forth in this Section 5.5 on or before the Closing Date, or such earlier
date as is set forth below. Each condition may be waived in whole or part only
by written notice of such waiver from Seller to Buyer and written acceptance of
such waiver by Buyer.

5.5.1 Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing, including without limitation Buyer’s wire-transfer to Escrow
Agent at least one (1) Business Day before the Closing of the Purchase Price
(less the Deposit) plus Buyer’s share of the closing costs.

5.5.2 On the Closing Date, all of the representations of Buyer set forth in this
Agreement shall be materially true, accurate and complete in all material
respects.

5.6 Seller’s Deliveries. At the Closing, Seller shall deliver or cause to be
delivered to Buyer, at Seller’s sole expense, each of the following items:

5.6.1 A grant deed (the “Deed”“) in the form attached hereto as Exhibit “E” duly
executed and acknowledged by Seller.

5.6.2 A general assignment and assignment and assumption of Leases (the
“Assignment”) in the form attached hereto as Exhibit “F” which shall transfer,
convey, sell, assign and set over to Buyer all of Seller’s right, title and
interest in and to the Leases, Tenant Deposits and Intangible Property, executed
by Seller.

5.6.3 A “Bill of Sale” in the form attached hereto as Exhibit “G,” executed by
Seller.

5.6.4 Originals of the Leases (with all amendments and modifications thereto) in
Seller’s possession or control relating to the Property, together with the
Tenant Estoppels and the SNDA’s.

5.6.5 All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to the Tenants, including all
applications, correspondence and credit reports relating to such Tenants.

5.6.6 A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Internal Revenue Code.

5.6.7 Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens;
(ii) parties in possession; (iii) the status and capacity of Seller and the
authority of the person or persons who are executing the various documents on
behalf of Seller in connection with the sale of the Property; or (iv) any other
matter reasonably required to enable the Title Company to issue the Title Policy
and endorsements thereto.

 

15



--------------------------------------------------------------------------------

5.6.8 Originals of all documents in the possession of Seller relating to the
operation of the Property including all permits, licenses, approvals, plans,
specifications, guaranties and warranties.

5.6.9 A duly executed closing statement prepared by Escrow Agent reflecting the
adjustments and prorations required by this Agreement (the “Closing Statement”).

5.6.10 Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of the Seller and its respective partners and
the due authority of, and execution and delivery by, any person or persons who
are executing any of the documents required in connection with the sale of the
Property.

5.6.11 Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

5.7 Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller through
Escrow Agent the following items:

5.7.1 Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit (including the Additional Deposit) and any interest thereon)
and Buyer’s share of all escrow costs and closing expenses, which shall be
delivered by Buyer to Escrow Agent at least one (1) Business Day prior to the
Closing.

5.7.2 Duly executed and acknowledged originals of the Assignment, Bill of Sale,
and the Closing Statement.

5.7.3 Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.

5.7.4 Such evidence or documents as may reasonably be required by Seller
evidencing the power and authority of the Buyer and the due authority of, and
execution and delivery by, any person or persons who are executing any of the
documents required in connection with the purchase of the Property by Buyer.

5.7.5 Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

5.8 Costs, Prorations and Credits.

5.8.1 Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transaction contemplated hereby. Buyer shall pay (i) all costs
associated with its investigation of the Property, including the cost of
appraisals, architectural, engineering, credit and environmental reports,
(ii) fifty percent (50%) of all escrow charges, and (iii) all Survey costs.
Seller shall pay (i) all title insurance premiums and title examination costs
required for or related to Title Company’s issuance of a standard CTLA owner’s
title policy in Buyer’s favor (and Buyer shall be

 

16



--------------------------------------------------------------------------------

responsible for any additional premiums related to the issuance of an extended
owner’s title policy and the Survey costs and the cost of any special
endorsements requested by Buyer), (ii) all transfer taxes, documentary stamp
charges of any jurisdiction and recording fees and (iii) fifty percent (50%) of
all escrow charges. All other customary purchase and sale closing costs shall be
paid by Seller or Buyer in accordance with the custom in the jurisdiction where
the Property is located.

5.8.2 Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this section. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs.

(a) Current Rents. Tenant rents which have been paid by Tenants and received by
Seller for the calendar month in which the Closing occurs, based on a rental
statement prepared by Seller and approved by Buyer (which statement must be
consistent with the final rent roll), shall be prorated as set forth above.

(b) Unpaid Rents. As used herein, the term “Unpaid Rents” means any Tenant
rentals and other sums owed to Seller from a Tenant and not paid as of the
Closing Date. Unpaid Rents shall not be prorated, provided, however, that
following the Closing, Buyer shall undertake reasonable efforts to collect any
Unpaid Rents. Any Unpaid Rents collected by Buyer shall be applied first to any
unpaid rent and other sums owed to Buyer from such Tenant accruing after the
Closing through the date of collection, with any remaining amounts allocable to
the period prior to Closing being paid to Seller (after deduction of all
reasonable collection costs including reasonable attorneys’ fees). Without
limiting the foregoing, Seller specifically agrees not to undertake any effort
or action to collect unpaid rent or other sums (however denominated) owed to
Seller from any Tenant in possession of any space in the Property at the time of
any such collection effort.

(c) Security Deposits, Unpaid Rent Concessions, Unpaid Tenant Improvement
Allowances and Other Tenant Credits. The amount of all unapplied tenant security
deposit, any accrued interest due any Tenant thereon, unpaid rent concessions
due under any Lease, unpaid tenant improvement allowances owing under any Lease
and the amount of any other credits due any Tenant shall be credited to Buyer
based on a rental statement prepared by Seller and reasonably approved by Buyer
(which statement must be consistent with each of the corresponding Leases, the
corresponding estoppel certificate and the final rent roll).

(d) Property Taxes. To the extent not paid directly by a Tenant, all real
property taxes for the year immediately preceding the year of Closing that are
payable in the year of Closing, and for years prior thereto, shall be paid by
Seller on or before the Closing. Real property taxes for the year of Closing
shall be prorated on the basis of the most recent assessment and levy. Any and
all refunds, credits, claims or rights to appeal respecting the amount of any
real property taxes or other taxes or assessments charged in connection with the
Property for any period following Closing shall belong to Buyer, and any and all
refunds, credits, claims or rights to appeal respecting the amount of any real
property taxes or other taxes or assessments charged in connection with the
Property for any period prior to the Closing shall

 

17



--------------------------------------------------------------------------------

belong to Seller (unless such refund must be credited to a Tenant of the
Property by Buyer, in which case such refund shall belong to Buyer to the extent
of such required credits to the Tenant).

(e) Private Assessments. Payments due under any assessments imposed by private
covenant shall be prorated as of the Closing.

(f) Utilities. Except to the extent such items are the responsibility of the
Tenants, water, sewer and other utility charges shall be prorated as of the
Closing, with the parties cooperating with the local utilities companies to have
the Property’s utility meters read as closely as possible to the Closing, and
utilities to be placed in Buyer’s name following the Closing (except to the
extent they are in a Tenant’s name), and with Seller receiving a credit for any
utility company deposits that will be transferred to Buyer.

(g) Leasing Commissions. On or before the Closing Date, Seller shall pay in full
all leasing commissions due to leasing or other agents for the current remaining
term of any Lease (determined without regard to any unexercised termination or
cancellation right).

(h) Insurance Policies. Insurance premiums as to the policies, if any, that will
continue after Closing shall be prorated as of the Closing. However, it is the
parties’ present intentions that Seller will be cancelling its insurance
policies following the Closing and Buyer will be obtaining its own insurance
coverages.

(i) Other Items. All other items customarily prorated or required by any other
provision of this Agreement to be prorated or adjusted as of the Closing.

5.8.3 Re-prorations. At Closing, the amount of prorations and adjustments as
aforesaid shall be determined or estimated to the extent practicable, and
monetary adjustment shall be made between Seller and Buyer. As the amounts of
the respective items become finally ascertained, further adjustment shall be
promptly made between the parties in cash, within ten (10) days following either
party’s written notice to the other accompanied by reasonable supporting
documentation.

5.8.4 Survival. The provisions of this Section 5.8 shall survive the Closing.

5.9 Distribution of Funds and Documents. At the Close of Escrow, Escrow Agent
shall do each of the following:

5.9.1 Payment of Encumbrances. Pay the amount of those monetary liens that are
not permitted as part of the Required Title Condition in accordance with the
demands approved by Seller, utilizing funds to which Seller shall be entitled
upon Close of Escrow and funds (if any) deposited in Escrow by Seller.

5.9.2 Recorded Documents. Submit to the County Recorder of the County in which
the Property is located the Deed and each other document to be recorded under
the terms of this Agreement or by general usage, and, after recordation, cause
the County Recorder to mail the Deed to Buyer and each other such document to
the grantee, beneficiary or person acquiring rights thereunder or for whose
benefit said document was recorded.

 

18



--------------------------------------------------------------------------------

5.9.3 Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; and (iii) a
copy of each recorded document, conformed to show the recording data thereon, to
each party.

5.9.4 Distribution of Funds. Deliver (i) to Seller, or order, the cash portion
of the Purchase Price, adjusted for prorations, charges and other credits and
debits provided for herein; and (ii) to Buyer, or order, any excess funds
delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions given by Seller or
Buyer, as the case may be, for its respective funds; if no instructions are
given, Escrow Agent shall deliver such funds by Escrow Agent’s check via
overnight courier (or as otherwise requested by the intended recipient) to the
appropriate party at the address set forth for notice in this Agreement.

5.10 Completion of Documents. Escrow Agent is authorized to insert the date of
Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.

5.11 Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Seller at the Closing, subject only to the rights of any
Tenant under the Leases and rights arising under the matters set forth in the
Preliminary Report and permitted as part of the Required Title Condition. Seller
and Buyer covenant and agree to execute at Closing a written notice of the
acquisition of the Property by Buyer, in sufficient copies for transmittal to
the Tenants affected by the sale and purchase of the Property and properly
addressed to each Tenant. Such notice shall be prepared by Buyer, at Buyer’s
cost and expense, and approved by Seller, shall notify each Tenant of the sale
and transfer and shall contain appropriate instructions relating to the payment
of future rentals, the giving of future notices and other matters reasonably
required by Buyer or required by law. Unless a different procedure is required
by applicable law, in which event such laws shall be controlling, Buyer agrees
to transmit or otherwise deliver such letters to the Tenants promptly after the
Closing.

ARTICLE 6

TERMINATION AND DEFAULT

6.1 Buyer’s Default. IF THE SALE CONTEMPLATED HEREBY IS NOT CONSUMMATED BECAUSE
OF A DEFAULT BY BUYER IN ITS OBLIGATION TO PURCHASE THE PROPERTY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, THEN: (A) THIS AGREEMENT SHALL TERMINATE;
(B) THE DEPOSIT SHALL BE PAID TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES;
AND (C) SELLER AND BUYER SHALL HAVE NO FURTHER OBLIGATIONS TO EACH OTHER EXCEPT
THOSE WHICH SURVIVE THE TERMINATION OF THIS AGREEMENT. BUYER AND SELLER
ACKNOWLEDGE THAT THE DAMAGES TO SELLER IN THE EVENT OF A BREACH OF THIS
AGREEMENT BY BUYER WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE
AMOUNT OF THE DEPOSIT PLUS INTEREST REPRESENTS THE PARTIES’ BEST AND MOST
ACCURATE ESTIMATE OF THE

 

19



--------------------------------------------------------------------------------

DAMAGES THAT WOULD BE SUFFERED BY SELLER IF THE TRANSACTION SHOULD FAIL TO CLOSE
AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS OF THE
DATE OF THIS AGREEMENT AND UNDER THE CIRCUMSTANCES THAT SELLER AND BUYER
REASONABLY ANTICIPATE WOULD EXIST AT THE TIME OF SUCH BREACH. BUYER AND SELLER
AGREE THAT SELLER’S RIGHT TO RETAIN THE DEPOSIT TOGETHER WITH ANY INTEREST AND
EARNINGS EARNED THEREON SHALL BE SELLER’S SOLE REMEDY, AT LAW AND IN EQUITY, FOR
BUYER’S FAILURE TO PURCHASE THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT. HOWEVER, NOTHING IN THIS SECTION 6.1 SHALL (i) PREVENT OR PRECLUDE
SELLER’S RECOVERY OF REASONABLE ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY
SELLER PURSUANT TO SECTION 9.8 BELOW, OR (ii) IMPAIR OR LIMIT THE EFFECTIVENESS
OR ENFORCEABILITY OF BUYER’S INDEMNIFICATION OBLIGATIONS CONTAINED IN THIS
AGREEMENT. SELLER HEREBY WAIVES ANY RIGHT TO AN ACTION FOR SPECIFIC PERFORMANCE
OF ANY PROVISIONS OF THIS AGREEMENT.

INITIALS RH SELLER AT BUYER

6.2 Seller’s Default. If the sale contemplated hereby is not consummated because
of a default by Seller in its obligations under the terms of this Agreement,
Buyer shall have the right to exercise any or all of the following remedies:

6.2.1 Waive such failure and proceed to the Closing with no reduction in the
Purchase Price; provided, however, that this provision will not limit Buyer’s
right to receive reimbursement for attorney’s fees pursuant to Section 9.8 below
in connection with any legal proceedings instituted by either party or Escrow
Agent with respect to the enforcement of this Agreement, nor waive or affect
Seller’s indemnity obligations under this Agreement or Buyer’s rights to enforce
those indemnity obligations except as otherwise provided in this Agreement, nor
waive or affect any of Seller’s other obligations under this Agreement to be
performed after the Closing or Buyer’s rights to enforce those obligations.

6.2.2 Exercise any of its other rights or remedies Buyer may have at law or in
equity, including without limitation an action for specific performance to cause
Seller to convey the Property to Buyer pursuant to the terms and conditions of
this Agreement.

6.2.3 Terminate this Agreement by notice to Seller and Escrow Agent to that
effect, to recover the full amount of the Deposit and all earnings thereon, to
receive reimbursement of Buyer’s actually incurred out of pocket costs, fees and
expenses in conjunction with this Agreement, to the extent determined to be
reasonable, and not to exceed in the aggregate $50,000.

6.2.4 Nothing in this section 6.2 shall (i) prevent or preclude Buyer’s recovery
of reasonable attorneys’ fees or other costs incurred by Seller pursuant to
section 9.8 below, or (ii) impair or limit the effectiveness or enforceability
of Seller’s indemnification obligations contained in this Agreement or Buyer’s
rights to enforce those indemnity obligations except as otherwise provided in
this Agreement.

 

20



--------------------------------------------------------------------------------

ARTICLE 7

CASUALTY DAMAGE OR CONDEMNATION

7.1 Casualty. In the event that, after the end of the Due Diligence Period, all
or a portion of the Improvements should be damaged or destroyed by fire or other
casualty prior to Closing such that the reasonable estimate of the cost to
repair the same exceeds ten percent (10%) of the Purchase Price (any such event,
a “Material Adverse Change”), Buyer shall have the sole option to elect either
to:

(a) acquire the Property as is (without reduction in the Purchase Price), and
receive an assignment without recourse or credit of any insurance proceeds
payable by virtue of such loss or damage plus a credit for any deductible under
said policy; or

(b) terminate this Agreement and receive back the Deposit.

Such right must be exercised within ten (10) days from the date Seller provides
Buyer with notice of the Material Adverse Change. If Buyer fails to timely
provide notice of an election, then Buyer shall have been deemed to elect
(b) above. Should a portion of the Improvements be damaged by fire or other
casualty but not to the extent of a Material Adverse Change, then Buyer shall
acquire the Property as is (without reduction in the Purchase Price) and receive
an assignment without recourse or credit of any insurance proceeds payable by
virtue of such loss or damage plus a credit for any deductible under said
policy.

7.2 Condemnation. In the event that, after the end of the Due Diligence Period,
all or a material portion of the Real Property should be condemned by right of
eminent domain prior to the Closing such that the reasonable estimate of the
loss of value of the remaining Real Property exceeds ten percent (10%) of the
Purchase Price (any such event, a “Material Taking”), Buyer may, at Buyer’s sole
option, elect either to:

(a) terminate this Agreement and receive back the Deposit; or

(b) close the transaction contemplated by this Agreement.

In all other cases, or if Buyer elects to proceed under Section 7.2(b), Buyer
shall purchase the Property in accordance with the terms hereof (without
reduction in the Purchase Price) and Seller shall assign to Buyer at Closing all
condemnation proceeds payable as a result of such condemnation. Buyer shall be
deemed to have elected to proceed under Section 7.2(b) unless, within ten
(10) days from written notice of the condemnation, Buyer provides Seller with
written notice that Buyer elects to terminate this Agreement pursuant to
Section 7.2(a).

ARTICLE 8

REAL ESTATE COMMISSION

8.1 Commissions. Buyer and Seller each represent to the other that no brokerage
or real estate commissions or other fees are or shall be due in respect to this
transaction by reason of any agreement made or which may be alleged to have been
made by Buyer or Seller (other than Seller’s brokerage agreement with Faris Lee
Investments, who shall receive a brokerage

 

21



--------------------------------------------------------------------------------

commission from Seller at Closing and through Escrow Agent pursuant to a
separate agreement between Seller and such broker). Each party agrees to
indemnify and hold harmless the other from and against any and all claims,
demands or the cost or expense thereof, including reasonable attorney’s fees,
arising out of any broker’s commission, fee or other compensation due or alleged
to be due in connection with the transactions contemplated by this Agreement
based upon an agreement alleged to have been made or other action alleged to
have been taken by the indemnifying party.

ARTICLE 9

MISCELLANEOUS

9.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and it
supersedes all prior discussions, understandings or agreements between the
parties. All Exhibits and Schedules attached hereto are a part of this Agreement
and are incorporated herein by reference.

9.2 Binding On Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

9.3 Assignment by Buyer. Buyer shall have the right to assign this Agreement to
any party or parties owned or controlled in whole or in part by Buyer, and no
consent on the part of Seller shall be required for such assignment, provided
however, that any such assignment shall not relieve Buyer of its liabilities and
obligations hereunder, and Buyer shall give Seller prompt written notice of any
such assignment.

9.4 Waiver. The excuse or waiver of the performance by a party of any obligation
of the other party under this Agreement shall only be effective if evidenced by
a written statement signed by the party so excusing or waiving. No delay in
exercising any right or remedy shall constitute a waiver thereof, and no waiver
by Seller or Buyer of the breach of any covenant of this Agreement shall be
construed as a waiver of any preceding or succeeding breach of the same or any
other covenant or condition of this Agreement.

9.5 Governing Law. This Agreement shall be governed by and construed under the
internal laws of the State of California, without regard to the principles of
conflicts of law.

9.6 Counterparts. This Agreement may be executed in any number of counterparts
and it shall be sufficient that the signature of each party appear on one or
more such counterparts. All counterparts shall collectively constitute a single
agreement.

9.7 Notices. All notices or other communications required or provided to be sent
by either party shall be in writing and shall be sent by: (i) United States
Postal Service, certified mail, return receipt requested, (ii) any nationally
known overnight delivery service for next day delivery, (iii) facsimile with
written confirmation of receipt from sending facsimile machine, or
(iv) delivered in person. All notices shall be deemed to have been given on the
date of receipt or the intended recipient’s refusal of receipt if sent by
certified mail, or on the next Business Day if sent by nationally known
overnight delivery service, or on the date when a facsimile is sent or on the
date of personal delivery. All notices shall be addressed to the parties at the
addresses below:

 

22



--------------------------------------------------------------------------------

To Seller:

   Hesperia – Main Street, LLC    c/o The HQ Group    4641 Leahy Street   
Culver City, CA 90232    Attn: Mr. Robert Herscu    Telephone: (310) 280-2830   
Facsimile: (310) 280-2838

And with a copy to:

   Donfeld & Rollman    11355 W. Olympic Blvd., Suite 200    Los Angeles, CA
90064    Attn: Fredric A. Rollman, Esq.    Telephone: (310) 312-8080   
Facsimile: (310) 909-7415

To Buyer:

  

TNP ACQUISITIONS, LLC

Attn: Mr. C.J. Osbrink

Thompson National Properties, LLC

1901 Main Street, Suite 108

Irvine, CA 92614

Office: (949) 833-UCLA (8252) x136

Fax: (804) 916-9127 (facsimile)

And with a copy to:

  

Law Office of Michael F. Sitzer

4300 Von Karman

Newport Beach, CA 92660

Attn: Michael Ferdinand Sitzer

Telephone: (949) 723-5353

Facsimile: (949) 723-5354

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.

9.8 Attorneys’ Fees. In the event of a judicial or administrative proceeding or
action by one party against the other party with respect to the interpretation
or enforcement of this Agreement, the prevailing party shall be entitled to
recover reasonable costs and expenses including, without limitation, reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.

 

23



--------------------------------------------------------------------------------

9.9 IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Internal Revenue Code Section 6045(e) and
shall prepare and file all informational returns, including without limitation,
IRS Form 1099-S, and shall otherwise comply with the provisions of Internal
Revenue Code Section 6045(e).

9.10 Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.

9.11 Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.

9.12 Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.

9.13 Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine sender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”

9.14 Business Day. As used herein, the term “Business Day” means any day other
than Saturday, Sunday and any day which is a legal holiday in the State of
California.

9.15 Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.

9.16 Severability. The parties hereto intend and believe that each provision in
this Agreement comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Agreement is found by a
court of law to be in violation of any applicable local, state or federal law,
statute, ordinance, administrative or judicial decision, or public policy, or if
in any other respect such a court declares any such provision to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that, consistent with and with a view towards preserving the
economic and legal arrangements among the parties hereto as expressed in this
Agreement, such provision shall be given force and effect to the fullest
possible extent, and that the remainder of this Agreement shall be construed as
if such illegal, invalid, unlawful, void or unenforceable provision were not
contained herein, and

 

24



--------------------------------------------------------------------------------

that the rights, obligations and interests of the parties under the remainder of
this Agreement shall continue in full force and effect.

9.17 Exclusivity. After the Effective Date, Seller and its respective agents,
representatives and employees shall immediately cease all marketing of the
Property until such time as this Agreement is terminated and Seller shall not
directly or indirectly make, accept, negotiate, entertain or otherwise pursue
any offers for the sale of the Property.

9.18 Section 1031 Exchange. Either party may consummate the purchase or sale of
the Property as part of a so-called like kind exchange (an “Exchange”) pursuant
to section 1031 of the Internal Revenue Code of 1986, as amended (the “Code”),
provided that (i) the Closing shall not be delayed or affected by reason of an
Exchange nor shall the consummation or accomplishment of any Exchange be a
condition precedent or condition subsequent to a party’s obligations under this
Agreement; (ii) any party desiring an Exchange shall effect its Exchange through
an assignment of this Agreement, or its rights under this Agreement, to a
qualified intermediary and the other party shall not be required to take an
assignment of the purchase agreement for the relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating such Exchange; and (iii) the party desiring an Exchange
shall pay any additional costs that would not otherwise have been incurred by
Buyer or Seller had such party not consummated its purchase or sale through an
Exchange. Neither party shall by this agreement or acquiescence to an Exchange
desired by the other party (1) have its rights under this Agreement affected or
diminished in any manner or (2) be responsible for compliance with or be deemed
to have warranted to the other party that such party’s Exchange in fact complies
with section 1031 of the Code. In connection with such cooperation, Seller
agrees, upon request of Buyer to “direct deed” for actual interests in the
property to designees of Buyer.

9.19 Rule 3-14 Audit and SEC Filing Requirements. Subsequent to the Closing Date
and no later than one (1) calendar year subsequent to the Closing Date, Buyer’s
auditor may conduct an audit, as may be required of Buyer pursuant to Rule 3-14
of Securities and Exchange Commission Regulation S-X (the “Audit”), of the
income statements of the Property for the last complete fiscal year immediately
preceding the Closing Date and the stub period through the Closing Date (the
“Audit Period”). Seller shall reasonably cooperate (at no cost or liability of
any kind to Seller) with Buyer’s auditor in the conduct of the Audit. Without
limiting the foregoing, (a) Buyer or its designated independent or other auditor
may audit the operating statements of the Property, at Buyer’s expense and, upon
Buyer’s reasonable prior written request, Seller shall allow Buyer’s auditors
reasonable access to such books and records maintained by Seller in respect to
the Property and pertaining to the Audit Period as necessary to conduct the
Audit; and (b) Seller shall use reasonable efforts to provide to Buyer such
existing financial information as may be reasonably required by Buyer and
required for Buyer’s auditors to conduct the Audit, provided, however, that the
ongoing obligations of Seller shall be limited to providing such information or
documentation as may be in the possession or control of Seller, the Seller’s
accountants or the applicable property or asset manager, at no cost or liability
of any kind to any of such parties, and in the format the Seller has maintained
such information.

[Signatures to follow on next pages.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SELLER:     HESPERIA – MAIN STREET, LLC,     a California limited liability
company,     By:   /s/ Robert Herscu     Name:   Robert Herscu     Title:  
Manager

 

26



--------------------------------------------------------------------------------

BUYER:    

TNP ACQUISITIONS, LLC,

a Delaware limited liability company

    By:  

Thompson National Properties, LLC,

a Delaware limited liability company

    Its:   Sole Member     By:   /s/ Anthony W. Thompson     Name:   Anthony W.
Thompson     Title:   CEO

 

27



--------------------------------------------------------------------------------

CONSENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until said Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.

 

      Lawyers Title Company DATED:  

April 29, 2011

    (“Escrow Agent”)       By:   /s/ Irma Hickman       Its:    

 

28



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

The land referred to herein is situated in the State of California, County of
San Bernardino, City of Hesperia, and described as follows:

PARCEL A: 3057-121-18 and 3057-121-19 and 3057-121-20

Parcels 1 through 3, inclusive of Parcel Map 18915, as shown by Parcel Map on
file in Book 232 Pages 89, 90 and 91 of Maps of San Bernardino County Records.

EXHIBIT “A”

 

1



--------------------------------------------------------------------------------

EXHIBIT “B”

LEASES

[INSERT RENT ROLL]



--------------------------------------------------------------------------------

EXHIBIT “C”

PROPERTY INFORMATION

 

1. Underlying Title Documents

 

2. ALTA/ACSM Survey

 

3. Rent Roll

 

4. Operating Statement (Year to Date for Current Year)

 

5. Operating Statements (Previous Years)

 

6. General Ledger Report-Current Year to Date and Prior Year

 

7. CAM Reconciliation/CAM Budget

 

8. Service Contracts

 

9. Certificate of Insurance and any claims for the past 3 years

 

10. Utility Bills (Ledger)

 

11. Property Tax Bills (Current year and pervious 2 years)

 

12. Certificate of Occupancy (shell and all suites)

 

13. Roof Information (AS-BUILTS)

 

14. Parking Information (Please refer to the AS-BUILTS drawings)

 

15. Phase I Environmental Site Assessment Report

 

16. Geotechnical Report-APN#405-504-01 & 02

 

17. Tenant Leases



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF ESTOPPEL

 

TENANT:           PROJECT:        

TENANT ESTOPPEL CERTIFICATE

 

To: [lender]

Re:    Lease Pertaining to                     (the “Project”)

Ladies and Gentlemen:

The undersigned, as tenant (“Tenant”), hereby states and declares as follows:

 

1. Tenant is the lessee under that certain lease (the “Lease”) pertaining to the
Project which is dated             .

 

2. The name of the current Landlord is:.

 

3. The Lease is for the following portion of the Project
                                     (the “Demised Premises”) (if the entire
Project, so state):

 

4. The Lease has not been modified or amended except by the following documents
(if none, so state):             

 

5. The initial term of the Lease commenced on             , 2         and shall
expire on             , 2         , unless sooner terminated in accordance with
the terms of the Lease. Tenant has no option to renew or extend the term of the
Lease, except as follows (if none, so state):                     

 

6. The Lease, as it may have been modified or amended, contains the entire
agreement of Landlord and Tenant with respect to the Demised Premises, and is in
full force and effect.

 

7. As of the date hereof, Tenant is occupying the Demised Premises and is paying
rent on a current basis under the Lease.



--------------------------------------------------------------------------------

  (a) The minimum monthly or base rent currently being paid by Tenant for the
Demised Premises pursuant to the terms of the Lease is $             per month.

 

  (b) Percentage rent (“Percentage Rent”), if any, due under the Lease has been
paid through              and the amount of Percentage Rent for the last period
paid was $            .

 

  (c) Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”), if any, due under the Lease have been paid through

 

8. Tenant has accepted possession of the Demised Premises, and all items of an
executory nature relating thereto to be performed by Landlord have been
completed, including, but not limited to, completion of construction thereof
(and all other improvements required under the Lease) in accordance with the
terms of the Lease and within the time periods set forth in the Lease. Landlord
has paid in full any required contribution towards work to be performed by
Tenant under the Lease, except as follows (if none, so state):

 

9. The Demised Premises shall be expanded by the addition of the following space
on the dates hereinafter indicated (if none, so state):
                        .

 

10. No default or event that with the passage of time or notice would constitute
a default (hereinafter collectively a “Default”) on the part of Tenant exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of Tenant.

 

11. To the best of Tenant’s knowledge, no Default on the part of Landlord exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of Landlord.

 

12. Tenant has no option or right to purchase all or any part of the Project.

 

13. Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.

 

14. Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
                        .

 

15. No hazardous substances are being generated, used, handled, stored or
disposed of by Tenant on the Demised Premises or on the Project in violation of
any applicable laws, rules or regulations or the terms of the Lease.

 

16. No rentals are accrued and unpaid under the Lease, except for Percentage
Rent, if any, or Reimbursables, if any, which are not yet due and payable.

 

17. No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease, except for the sum of $             which has been deposited by Tenant
with Landlord pursuant to the terms of the Lease.

 

18. Tenant has no defense as to its obligations under the Lease and asserts no
setoff, claim or counterclaim against Landlord.



--------------------------------------------------------------------------------

19. Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so state):                     .

 

20. The undersigned is authorized to execute this Tenant Estoppel Certificate on
behalf of Tenant.

 

21. This Tenant Estoppel Certificate may be executed in any number of separate
counterparts, each of which shall be deemed an original, but all of which,
collectively and separately, shall constitute one and the same instrument.

 

Very truly yours,

TENANT: ___________________________________________,
a __________________________________________ By      Name:      Its:     



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GRANT DEED

RECORDING REQUESTED BY,

WHEN RECORDED, RETURN TO, AND

MAIL TAX STATEMENTS TO:

[        ]

GRANT DEED

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, HESPERIA – MAIN STREET, LLC, a California limited liability
company, hereby grants to

TNP Acquisitions, LLC,

a Delaware limited liability company,

the real property located in the City of Hesperia, County of San Bernardino,
State of California which is described in Exhibit “A,” attached hereto and
incorporated herein by this reference (“Property”), subject to all liens, taxes,
assessments, encumbrances, covenants, conditions, restrictions, easements,
licenses, and other matters of record with respect to the Property as of the
date of this deed shown below.

 

  IN WITNESS WHEREOF, this deed is executed as of the date written below.  
“Grantor”   By:         Name:     Its:   Date:                     , 2011



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description

The land referred to herein is situated in the State of California, County of
San Bernardino, City of Hesperia, and described as follows:

PARCEL A: 3057-121-18 and 3057-121-19 and 3057-121-20

Parcels 1 through 3, inclusive of Parcel Map 18915, as shown by Parcel Map on
file in Book 232 Pages 89, 90 and 91 of Maps of San Bernardino County Records.



--------------------------------------------------------------------------------

STATE OF         )       ) SS. COUNTY OF         )

On this          day of                     , 20    , before me,
                        , Notary Public, personally appeared
                                , [    ] personally known to me to be - OR -
[    ] proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument, and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.   Signature:       (Seal)    

CAPACITY CLAIMED BY SIGNER(S):

[    ] Individual(s)

[    ] Corporate Officer(s):

        (Titles)

        ____________________________

        ____________________________

[    ] Partner(s)

        [    ] Limited

        [    ] General

[    ] Member(s)

[    ] Attorney(ies)-in-Fact

[    ] Trustee(s)

[    ] Guardian(s)/Conservator(s)

[    ] Other(s):                     

SIGNER(S) IS (ARE) REPRESENTING:

(Name of Persons or Entities)

        ____________________________

        ____________________________

        ____________________________



--------------------------------------------------------------------------------

Request That Statement of Documentary

Transfer Tax Not Be Recorded

TO THE RECORDER OF SAN BERNARDINO, CALIFORNIA:

The undersigned hereby requests that this statement of transfer tax due not be
recorded with the attached Grant Deed, but be affixed to the Grant Deed after
recordation and before the Grant Deed is returned as directed on the Grant Deed.

The attached Grant Deed names HESPERIA – MAIN STREET, LLC, a California limited
liability company as Grantor. The Property, as such term is defined in the
attached Grant Deed, is located in the City of Hesperia, County of San
Bernardino, State of California and is being conveyed subject to all liens,
taxes, assessments, encumbrances, covenants, conditions, restrictions,
easements, licenses, and other matters of record with respect to the Property.

The amount of the Documentary Transfer Tax due on the Grant Deed is
$            , which is [.....] computed on the consideration or value of
property conveyed OR [.....] computed on the consideration or value less liens
or encumbrances remaining at time of sale.

This request is made pursuant to Sections 11932 and 11933 of the California
Revenue and Taxation Code.

   Signature of Agent Determining Tax                              
                                                                    , Agent of
Grantor

Dated:                     , 20            



--------------------------------------------------------------------------------

EXHIBIT “F”

ASSIGNMENT OF LEASES, INTANGIBLE PROPERTY,

CONTRACTS AND ASSUMPTION AGREEMENT

This Assignment of Leases, Intangible Property, Contracts and Assumption
Agreement (this “Agreement”) is made and entered into this             day of
                            , 2009, by and between                     
(“Assignor”), and                              (“Assignee”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement,
Assignor is conveying to Assignee, by Grant Deed (the “Deed”), that certain real
property legally described on Exhibit A attached hereto and made a part hereof
for all purposes (the “Land”);

WHEREAS, Assignor has agreed to assign to Assignee certain property and leases
as hereinafter set forth;

NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00), the
assumptions by Assignee hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:

Assignor does hereby ASSIGN, SET OVER and DELIVER to Assignee, its successors
and assigns, subject to the exceptions to title set forth in the Deed, all of
Assignor’s rights, titles and interests in the following (collectively, the
“Property”):

(a) All leases or other agreements in effect as of the date of this Assignment
demising space in or providing for the use or occupancy of the Land or the
improvements thereon (the “Leases”), lease guaranties and all security deposits
(the “Security Deposits”), a listing of which is attached hereto as Exhibit B;

(b) To the extent that they are assignable or transferable, telephone exchange
numbers, plans and specifications, engineering plans and studies, floor plans
and landscape plans, trademarks or trade names, warranties, permits, studies,
reports, guaranties and other intangible property relating to the ownership or
operation of the Land and improvements thereon (the “Intangible Property”), and
those certain contracts, equipment leases, and maintenance contracts relating to
the operation of the Land and improvements thereon, (“the Contracts”) listed on
Exhibit C attached hereto.

Assignee hereby assumes and agrees to perform all of the covenants, liabilities
and obligations of Assignor under the Leases and Contracts which first occur and
arise after the date of this Assignment, including, but not limited to, payment
or accounting for Security Deposits in accordance with the terms of the Leases.
Assignee agrees to indemnify, save and hold Assignor harmless from and against
any and all loss, liability, claims, damages, costs and expenses (including, but
not limited to, court costs and reasonable attorneys’ fees) arising out of or
relating to Assignee’s failure to perform any of the obligations of the Assignor
under the Leases and Contracts, which first occur and arise after the date
hereof.

Assignor agrees to perform all of the covenants, liabilities and obligations of
Assignee under the Leases and Contracts which first occur or arise prior to the
date of this Assignment, including, but not limited to, payment or accounting
for Security Deposits in accordance with the terms of the Leases. Assignor
agrees



--------------------------------------------------------------------------------

to indemnify, save and hold Assignee harmless from and against any and all loss,
liability, claims, damages, costs and expenses (including, but not limited to,
court costs and reasonable attorneys’ fees) arising out of or relating to
Assignor’s failure to perform any of the obligations of the Assignee under the
Leases and Contracts, which first occur or arise prior to the date hereof.

TO HAVE AND TO HOLD the Leases and Contracts, together with all and singular the
rights and appurtenances thereto in anywise belonging to Assignor, unto
Assignee, its successors and assigns forever, without warranty.

There is no intent to create any third party beneficiaries of this Agreement.

This Assignment may be executed in two or more counterparts, and it shall not be
necessary that any one of the counterparts be executed by all of the parties
hereto. Each fully or partially executed counterpart shall be deemed an
original, but all of such counterparts taken together shall constitute one and
the same instrument.

This Assignment shall be governed by the laws of the State of California.

EXECUTED effective as of the date first above written.

 

ASSIGNOR:   By:    

Printed Name:    

Title:    

ASSIGNEE:   a    

By:    

Printed Name:    

Title:    



--------------------------------------------------------------------------------

EXHIBIT ‘G’

BILL OF SALE AND ASSIGNMENT

KNOW ALL MEN BY THESE PRESENTS, that              (“Seller”), in accordance with
the Purchase and Sale Agreement dated                     , 2011, and for and in
consideration of the sum of TEN AND 00/100 DOLLARS ($10.00) lawful money of the
United States, to it paid by                             , a
                             (“Buyer”), the receipt of which is hereby
acknowledged, has granted, bargained, sold, conveyed, assigned, transferred, set
over and delivered, and by these presents does grant, bargain, sell, convey,
assign, transfer, set over and deliver unto Buyer, its successors and/or
assigns, all of Seller’s right, title and interest now or hereinafter acquired
in and to all of the furniture, furnishings, fixtures, equipment and other
tangible personal property (the “Personal Property”) free and clear of all liens
and encumbrances located on that certain real property more particularly
described on Exhibit “A” attached hereto and used in connection with the
management, operation, or repair of the real property, including without
limitation the Personal Property listed on schedule 1 attached hereto. This
instrument also assigns all of Seller’s right, title and interest in and to any
warranties in connection with the Personal Property, to the extent assignable.

The above-described property is in used condition, and Seller is neither a
manufacturer nor distributor of, nor dealer nor merchant in, said property.

TO HAVE AND TO HOLD all of Seller’s right, title and interest in and to the
Personal Property unto Buyer, its heirs, legal representatives, its successors
and assigns forever; and Seller does hereby bind itself, its successors and
assigns to warrant and defend all and singular the title to the Personal
Property unto Buyer, claiming or to claim the Personal Property or any part
thereof, by through or under the Seller, but not otherwise.

IN WITNESS WHEREOF, Seller has caused these presents to be executed this
             day of                      2011.

 

  By:     Name:     Title:    